Citation Nr: 0316845	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for right 
ear hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



REMAND

The veteran served on active duty from December 1943 to 
September 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a July 1999 RO decision which found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for right ear hearing loss, and 
which denied service connection for tinnitus.  In an August 
2001 decision, the Board denied the requested benefits.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court), and an October 2002 Court 
decision vacated and remanded the Board's decision.

The Court decision requires a VA examination/medical opinion 
on the issue of service connection for tinnitus.  While the 
Court decision does not expressly require a VA 
examination/medical opinion with respect to the application 
to reopen a claim for service connection for right ear 
hearing loss, and even if the duty to assist does not require 
it, the Board will also request a VA examination/medical 
opinion on this issue.  Both issues on appeal involve similar 
disabilities, and there is little extra burden on the VA in 
providing an examination/medical opinion on both issues 
rather than only the one issue.  Any additional treatment 
records on both issues should also be obtained.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify all additional sources of post-
service treatment for hearing loss and 
tinnitus since separation from service 
(the records of which have not already 
been submitted), and the RO should obtain 
copies of the related medical records.

2.  The RO should have the veteran 
undergo a VA examination to determine the 
nature and etiology of right ear hearing 
loss and tinnitus.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the VA doctor should provide 
a medical opinion, with full rationale, 
as to the approximate date of onset and 
etiology of right ear hearing loss and 
tinnitus, including any relationship with 
events of service.

3.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000 (38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159), the 
RO should review the issues on appeal.  
If the requested benefits are denied, the 
RO should provide the veteran with a 
supplemental statement of the case, and 
give him an opportunity to respond, 
before the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


